DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendments submitted 10/05/2021 have been entered.  Claims 1-20 remain pending.  
The Prior Art is:
Yeh et al., U.S. Patent Publication 2008/0142227, hereafter referred to as Yeh
Applicant's arguments filed 10/05/2021 have been fully considered but they are not persuasive. 
Regarding Claims 1, 17, and 20, Applicant argues that Yeh does not disclose the amended features of the second transport tube being connected and in fluid communication with the first transport tube of the upstream screen to achieve the alternating effective packing length.  Examiner disagrees with such an assertion, noting that Yeh discloses that the generic packing system as seen in Figures 2A/B has a connection and fluid communication between the upstream and downstream shunt tubes 208a via central connection tubes 208b (seen in Figure 2).  In the absence of a more explicit recitation of the nature of the fluid communication, drawing from a common fluid source in pipe 208b is seen as the fluid communication.  Additionally, in the absence of a more explicit recitation of the alternating structure a broad interpretation is being applied, as detailed further below, the staggering of nozzles throughout the shunt tubes 208a is seen as providing the alternating packing length.  Examiner notes that specific dependent claims previously indicated allowable positively recite specific structures which better define such a connection (such as claim 3) as evidence that the claim as presented is broader than what is presented in the specification.
Additionally, Applicant argues that the difference between the first and second effective packing tube lengths reduces carrier fluid leak-off.  As presented in the previous interview, Examiner notes that .  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, 7, 12, 15-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeh et al., U.S. Patent Publication 2008/0142227, hereinafter referred to as Yeh.
Regarding Claim 1, Yeh discloses a well screen system comprising:
An upstream screen assembly (200a) and a downstream screen assembly (200b) arranged along an axis, the upstream and downstream screen assemblies having:
A first transport tube and a second transport tube (tubes 208, Paragraph 0043) extending axially along the screen assembly;
A first packing tube (one of packing tubes 208a) connected to the first transport tube (as seen expressly with screen 200b, in Figure 2A) by a first adapter and having an uppermost nozzle (the tubes 
A second packing tube connected to the second transport tube by a second adapter (as seen in Figure 2A, tubes are arranged on opposite sides of the transport tubes), the second packing tube having an uppermost nozzle axially spaced from the second adapter by a second effective packing length (as seen in Figure 2A, each of the tubes have a number of nozzles 212 arranged in staggered fashion such that the first tube uppermost nozzle is closer to the adapter 202; Paragraph 0043),
Wherein the second transport tube of the downstream screen assembly is connected to and in fluid communication with the first transport tube of the upstream screen assembly (as seen in Figures 2A/B, as each of the transport/packing tubes are connected as part of the base pipe 202 and screens 204 and have common supply conduit 208b, there exists a connection between the first/second transport tubes of the upstream and downstream elements) so as to alternate effective packing tube lengths of the packing tube uppermost nozzles connected to one another along the well screen system (Examiner notes that in the absence of a more structurally explicit recitation for the alternating packing tube length in view of a generic connection recitation, a broad interpretation is being applied, it is noted that a more express recitation of the connection would likely overcome the above interpretation; Paragraph 0043); and
Wherein the difference between the first and second effective packing tube lengths reduces leak-off of carrier fluid (as discussed above, in so far as the specific packing tube lengths are designed to reduce undesired pack-off events, which in turn reduces unwanted carrier fluid leak-off, the difference is likewise seen as reducing the leak-off.  If a more specific qualitative or quantitative effect for the leak-off is intended or a specific structure or effect is achieved by the difference, such a recitation would be required.
Claims 2 and 4, Yeh further discloses that the upstream screen assembly first packing tube first effective length is greater than the downstream screen assembly second packing tube length (in the context of the first and second nozzle packing tubes which have some given arrangement, as the nozzles are presented as being substantially the same for screens 200a and 200b, the greater packing length of the first tube requires it have a larger packing length than the second shorter tube of the downstream packing tube, noting that the selection of which tube is the larger length and which is the shorter length is largely arbitrary at the selection of a user; Paragraph 0043).
Regarding Claims 6 and 7, Yeh further discloses that the downstream screen assembly first/second adapters are connected to the upstream screen assembly first/second transport tubes, at least indirectly through jumpers and across base pipe 202 connections, Paragraph 0043).
Regarding Claim 12, Yeh further discloses that there is a coupling located axially between the upstream and downstream screen assemblies connecting the two assemblies (as seen in Figure 2A, the base pipe serves as a connector between the screen, as well as jumper segments, Paragraph 0043).
Regarding Claims 15 and 16, Yeh further discloses that the system includes a slurry supply source connected to the upper screen first and second transport tubes (Paragraphs 0043, 0049).
Regarding Claim 17, Yeh discloses a method of making a well screen system comprising:
Selecting an upstream screen assembly (200a) and a downstream screen assembly (200b) arranged along an axis, the upstream and downstream screen assemblies having:
A first transport tube and a second transport tube (tubes 208, Paragraph 0043) extending axially along the screen assembly;
A first packing tube (one of packing tubes 208a) connected to the first transport tube (as seen expressly with screen 200b, in Figure 2A) by a first adapter and having an uppermost nozzle (the tubes have a number of nozzles 212 arranged along the packing tube, Paragraph 0043) axially spaced from the first adapter by a first effective packing tube length (as seen in Figure 2A),

Connecting the second transport tube of the downstream screen assembly is connected to and in fluid communication with the first transport tube of the upstream screen assembly (as seen in Figures 2A/B, as each of the transport/packing tubes are connected as part of the base pipe 202 and screens 204 and have common supply conduit 208b, there exists a connection between the first/second transport tubes of the upstream and downstream elements.  Examiner notes that in the absence of a more structurally explicit recitation for the connection, a broad interpretation is being applied, it is noted that a more express recitation of the connection would likely overcome the above interpretation; Paragraph 0043); and
Wherein the difference between the first and second effective packing tube lengths reduces leak-off of carrier fluid (as discussed above, in so far as the specific packing tube lengths are designed to reduce undesired pack-off events, which in turn reduces unwanted carrier fluid leak-off, the difference is likewise seen as reducing the leak-off.  If a more specific qualitative or quantitative effect for the leak-off is intended or a specific structure or effect is achieved by the difference, such a recitation would be required.

Regarding Claim 18, Yeh further discloses that the connecting of the upstream and downstream screen assemblies likewise includes connecting the first transport tube of the downstream screen and the second transport tube of the upstream screen (in so far as the tubes are necessarily connected as 
Regarding Claim 20, Yeh discloses a method of gravel packing a well screen system comprising:
An upstream screen assembly (200a) and a downstream screen assembly (200b) arranged along an axis, the upstream and downstream screen assemblies having a first transport tube and a second transport tube (tubes 208, Paragraph 0043) extending axially along the screen assembly, a first packing tube (one of packing tubes 208a) connected to the first transport tube (as seen expressly with screen 200b, in Figure 2A) by a first adapter and having an uppermost nozzle (the tubes have a number of nozzles 212 arranged along the packing tube, Paragraph 0043) axially spaced from the first adapter by a first effective packing tube length (as seen in Figure 2A), and a second packing tube connected to the second transport tube by a second adapter (as seen in Figure 2A, tubes are arranged on opposite sides of the transport tubes), the second packing tube having an uppermost nozzle axially spaced from the second adapter by a second effective packing length (as seen in Figure 2A, each of the tubes have a number of nozzles 212 arranged in staggered fashion such that the first tube uppermost nozzle is closer to the adapter 202; Paragraph 0043), wherein the second transport tube of the downstream screen assembly is connected to and in fluid communication with the first transport tube of the upstream screen assembly (as seen in Figures 2A/B, as each of the transport/packing tubes are connected as part of the base pipe 202 and screens 204 and have common supply conduit 208b, there exists a connection between the first/second transport tubes of the upstream and downstream elements) so as to alternate effective packing tube lengths of the packing tube uppermost nozzles connected to one another along the well screen system (Examiner notes that in the absence of a more structurally explicit recitation for the alternating packing tube length in view of a generic connection recitation, a broad interpretation is being applied, it is noted that a more express recitation of the connection would likely overcome the above interpretation; Paragraph 0043);

Issuing an upstream portion of the slurry into the wellbore from the uppermost nozzle of the upstream screen assembly first packing tube, the upstream portion of the slurry traversing the first effective packing tube length (in so far as pumping some quantity of slurry through the shunt/packing tubes requires passing along the first packing length, Paragraph 0043),
Issuing an upstream portion of the slurry into the wellbore from the uppermost nozzle of the downstream screen assembly second packing tube, the upstream portion of the slurry traversing the first effective packing tube length (in so far as pumping some quantity of slurry through the shunt/packing tubes requires passing along the first packing length, Paragraph 0043); and
Wherein the difference between the first and second effective packing tube lengths reduces leak-off of carrier fluid (as discussed above, in so far as the specific packing tube lengths are designed to reduce undesired pack-off events, which in turn reduces unwanted carrier fluid leak-off, the difference is likewise seen as reducing the leak-off.  If a more specific qualitative or quantitative effect for the leak-off is intended or a specific structure or effect is achieved by the difference, such a recitation would be required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (2008/0142227).
Regarding Claims 8 and 9, Yeh discloses the limitations presented in Claim 1 as previously discussed.  Additionally, Yeh discloses that the packing tubes may contain some number of nozzles (212) as seen in Figure 2A, wherein the lower screen and upper screen are illustrated as extending from the top (adjacent the branch off the shunt tubes) to the terminal end, however it does not expressly disclose the relationship between some number of the nozzles.
However, it would have been obvious for one having ordinary skill in the art to have some number of nozzles which extend from a top end to a bottom to have at least one intermediate nozzle which is between the uppermost and an intermediate nozzle of the other packing tube (as seen in Figure 2A, multiple nozzles are presented in staggered offset fashion across both of the screens 200a/b, such that it would have been an obvious extrapolation of the configuration which includes 3 or more nozzles for each of the screens to have at least one intermediate nozzle along the packing tube; Paragraph 0043).  
Regarding Claims 10 and 11, Yeh discloses the limitations presented in Claim 1 as previously discussed.  Additionally, Yeh discloses that the packing tubes may contain some number of nozzles (212) as seen in Figure 2A, wherein the lower screen and upper screen are illustrated as extending from the top (adjacent the branch off the shunt tubes) to the terminal end, however it does not expressly disclose the relationship between some number of the nozzles.
.
Allowable Subject Matter
Claims 3, 5, 13, 14, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676